                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NORTH
                             CAROLINA WESTERN DIVISION

                                     NO. 5:18-CR-170-D-1




    UNITED STATES OF AMERICA                             ORDER TO SEAL SENTENCING
                                                              MEMORANDUM
         V.                                                    AT DOCKET ENTRY 38

    COURTLAND BARNES




       Upon motion of the Defendant, by and through counsel, it is hereby ORDERED that the

Sentencing Memorandum at Docket Entry #38 be sealed until further notice by this Court,

except that copies may be provided to the Assistant United States Attorney, Counsel for the

Defendant, and the United States Probation Officer.


              This -.2.£_ day of January 2019.

                                             4        DovtJ\
                                            JAtVlES C. DEVER III
                                            United States District Court Judge
